JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court .for the District of Columbia and on appellant’s brief. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed January 13, 2016, be affirmed. The district court correctly held that pro se plaintiffs, such as appellant, may not file a qui tam action pursuant to the False Claims Act, 31 U.S.C. § 3729 et seq. See Segelstrom v. Citibank, N.A., 617 Fed.Appx. 4 (D.C. Cir. 2015); see also Georgakis v. Illinois State Univ., 722 F.3d 1075, 1077 (7th Cir. 2013) (“[T]o maintain a suit on behalf of the government, the relator ... has to be either licensed as a lawyer or represented by a lawyer.... ”); United States ex rel. Mergent Servs. v. Flaherty, 540 F.3d 89, 93 (2d Cir. 2008) (“the United States remains the real party in interest in qui tam actions,” and “[b]eeause relators lack a personal interest in False Claims Act qui tam actions, we conclude that, they are not entitled to proceed pro se”) (internal quotation marks omitted).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.